DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al., (US 20100099029). 
Regarding claims 1-2, 4, 5 and 6, Kinoshita discloses a method for producing an all solid state battery, the method comprising: a first step of forming anode active material layer on at least one surface of an anode current collector (see fig.5 element 12b-thin film negative electrode active material on one side of the negative current collector 12a) (CLAIM 1). Kinoshita further discloses wherein the anode active material layer contains a silicon-based anode active material (Example 2 the result found that the composition of the compound forming the thin film negative electrode active material layer was SiO0.5 ([0194]/ L 11-13)). (CLAIM 2)
Kinoshita does not explicitly disclose a second step of forming a solid electrolyte layer on a surface of the anode active material layer, the surface being on an opposite side of the anode current collector in a single embodiment. Kinoshita discloses an embodiment which uses the separator 14 and the non-aqueous electrolyte, but not limited thereto, and may use a solid electrolyte ([0099]). The separator 14 is impregnated with a nonaqueous electrolyte with lithium ion conductivity ([0089]).  Kinoshita further discloses using a solid electrolyte enables further reductions in thickness and size of the lithium ion secondary battery. Further, using a solid electrolyte eliminates a risk of electrolyte leakage, enabling further improvements in safety and reliability of the lithium ion secondary battery ([0099]/ L 3-7). 
It would have been obvious to one having ordinary skill in the art to use a solid electrolyte in order to reduce the thickness and size of the lithium ion secondary battery and to eliminate the risk of electrolyte leakage.  
The ion-permeable resin layer 13 is interposed between the thin film negative electrode material layer 12b and the separator 14, the ion-permeable resin layer 13 has ion conductivity [0073]. Due to the ion-permeable resin layer 13 having ion conduction it would have been obvious to one having ordinary skill in the art to combine the ion-permeable layer 13 with the (CLAIM 1)
Kinoshita further discloses the thickness of the ion-permeable resin layer 13 is preferably 0.1 to 20 µm, and more preferably 1 to 10 µm. When the thickness of the ion-preamble resin layer 13 is less than 0.1 µm, the ion permeable layer 13 may fail to sufficiently prevent the contact of the newly created surfaces with the non aqueous electrolyte. When the thickness of the ion-preamble resin layer 13 exceeds 20 µm, the ion permeability of the ion permeable resin layer 13 is reduced, and the output characteristics, cycle characteristics, storage characteristics of the lithium ion secondary battery 1 may deteriorate ([0078]).
Kinoshita further discloses the thickness of the separator 14 is generally 10 to 300 µm, but is preferably 10 to 40 µm, more preferably 10 to 30 µm, and more preferably 10 to 25 µm ([0088]). Because the separator 14 is substituted with the solid electrolyte layer, the thickness of the separator would have been obvious to be used as the thickness of the solid electrolyte layer. The thickness (h) of the solid electrolyte layer is the combined thickness of the separator 14 and the ion permeable resin layer 13, the specific range of thickness of the solid electrolyte layer are overlapping with the claimed the thickness (h) of the solid electrolyte layer of 5 µm to 50 µm. (CLAIM 6) 
The columns of fig. 7 are made of the alloy-based negative electrode active material.   The particle diameter of the silicon –based anode active material is related to the particle max) that overlaps and/or encompasses the claimed range of no less than 1.75 or 1.75 to 2.50. (CLAIMS 1&4)
It would have been obvious to one having ordinary skill in the art to utilize the overlapping and/or encompassed portion of the ranges regarding h/Dmax with a reasonable expectation of success in achieving a remarkable anchor effect that improves the adhesion between the negative active material layer and the ion-preamble layer.  
Kinoshita further discloses since the thin film negative electrode active material layer 12b is formed by a vapor phase method, the surface thereof has an adequate surface roughness. This improves the adhesion between the thin film negative electrode active material layer 12b and the ion permeable resin layer 13. Consequently, even when the alloy-based negative electrode active material contained in the thin film negative electrode active material layer 12b undergoes repeated changes in volume, the separation of the ion-permeable resin layer 13 from the thin film negative electrode active material layer 12b can be prevented ([0054]). 
 Kinoshita further discloses the thin film negative electrode active material layer 26 includes a plurality of spindle-shaped columns 27. The columns 27 contain an alloy-based negative electrode active material. This provides the following advantages. On the surface of the thin film negative electrode active material layer 26, an area in which the columns 27 is present and an area in which the columns 27 is not present appear alternately. This makes apparent 
Kinoshita further discloses (see fig. 7) the ion permeable layer 28a enters the gaps between a pair of the columns 27 adjacent to each other and reaches the surface 21a of the negative electrode current collector 21. The gaps between the columns 27 are filled with the ion-permeable resin layer 28a ([0157]/L7-13). The dimensions of each recess of the asperities and each of the cracks on the surface of the thin film negative electrode material are not particularly limited, but preferably are a length of 0.1 to 20 µm, a width of 0.1 to 5 µm, and a depth of 0.1 to 20 µm. When at least one of the length, width and depth are within the foregoing ranges, the anchor effect is exerted, and the adhesion between the thin film negative electrode active material layer and the ion -preamble resin layer is reliably improved. In addition, the occurrence of cracks and the creation of the newly created surfaces associated with charge and discharge are prevented ([0067]). 
The role of the surface roughness (Rz) of the negative active material layer is to help with the adhesion between the negative active material layer and the ion-preamble resin layer. See fig.7 the columns 27 protrude not too high into the negative active material layer 26 separator, which stills gives good adhesion/contact between the negative active material layer and the separator (solid electrolyte). In order to achieve good adhesion/contact between the negative (CLAIMS 1 & 5) 
It would have been obvious to one having ordinary skill in the art to utilize the overlapping and/or encompassed portion of the ranges regarding h/Rz with a reasonable expectation of success in achieving a remarkable anchor effect that improves the adhesion between the negative active material layer and the ion-preamble layer.  
Regarding claim 3, Kinoshita discloses all of the limitations as set forth above. Kinoshita does not explicitly disclose the solid electrolyte layer contains a sulfide solid electrolyte in a single embodiment.  Kinoshita further discloses using a solid electrolyte enables further reductions in thickness and size of the lithium ion secondary battery. Further, using a solid electrolyte eliminates a risk of electrolyte leakage, enabling further improvements in safety and reliability of the lithium ion secondary battery ([0099]/ L 3-7). Kinoshita further discloses examples of inorganic solid electrolyte include a sulfide-based inorganic solid electrolyte ([0100]/L1). (CLAIM 3)
 It would have also been obvious to one having ordinary skill in the art to choose a sulfide solid electrolyte to eliminate a risk of electrolyte leakage in order to improve safety and reliability of the battery.
Response to Arguments
Applicants arguments filed on November 5, 2020 have been fully considered but they are not persuasive. 
Applicant asserts independent claim 1 is patentable over Kinoshita because that Kinoshita does not recognize either ratio (h/Dmax) or (h/Rz
Applicant’s assertion is not persuasive. The ratio (h/Dmax) or (h/Rz) can be result effective variables.  Kinoshita discloses when the thickness (h) of the separator/ion permeable layer is too small the separator/ion permeable layer may fail to sufficiently prevent the contact of the newly created surfaces with the non aqueous electrolyte and when the thickness is too large, the ion permeability of the ion permeable resin layer is reduced and output, cycle and storage characteristics of the battery may be deteriorated [0078].  A change in the thickness (h) of the separator will affect the contact between the separator and the electrolyte, the ion permeability, and output, cycle and storage characteristics of the battery. Therefore the examiner has shown how the thickness affects the ion permeability as well as the output, cycle and storage characteristics of the battery. Therefore the thickness (h) is a result effective variable and may be optimized. 
Applicant asserts that the office asserts that Kinoshita inherently discloses a ratio (h/Dmax) of a thickness (h) of a solid electrolyte layer to a maximum particle diameter (Dmax) of an anode active material that is greater than or equal to 1.0. 
Kinoshita does not disclose inherent ratios.  The examiner did not point to the ratios as being inherent. It is clearly pointed out in paragraphs 11-13, 16-18 and 23  above that changing the thickness results in results in changes in other parameters such as a change in the thickness (h) of the separator will affect the contact between the separator and the electrolyte, the ion permeability, and output, cycle and storage characteristics of the battery.  So clearly the ratios are optimizable and are result effective variables as noted in the previous office action and above. Since the examiner was not alluding to the ratios being inherent and has shown that the ratios can be optimizable, applicant’s assertion that Kinoshita and the office’s position that the ratios are inherent are unfounded.
Kinoshita discloses in fig.7, columns 27 made of a negative active material, and is related to the particle diameter of the silicon based anode material. Kinoshita further discloses the columns forms asperities and cracks that are filled by the ion preamble resin layer, this allows the asperities and cracks to exert a remarkable anchor effect, improves adhesion between the negative electrode active material layer and the ion permeable resin layer. In order to exert a remarkable anchor effect, the diameter must not exceed and must be within the thickness of the ion permeable layer ([0151]/ [0152]). When the length, width and depth of the asperities and cracks on the surface of the thin film negative electrode material is within a range of length 0.1 to 20 um, width of 0.1 to 5 um, depth of 0.1 to 20 um, the anchor effect is exerted [0067]. 
A change in diameter and size of the anode active material will effect the anchor effect and the asperities and cracks (surface roughness). 
It is noted that during the interview on October 27, 2020, applicant noted about the anode active material columns 27 of Kinoshita et al., not equating to the silicon based active material of the instant claims.
Applicant’s argument is not persuasive because Kinoshita et al. discloses  the alloy based negative electrode active material is a silicon based active material [0057],  the thin film negative electrode active material layer 26 includes a plurality of spindle shaped columns 27 , the columns 27 contain alloy based negative electrode active material [0151].  Kinoshita discloses a silicon based active material which includes columns 27 which is the same as the silicon based anode active material in the instant at [0019], and therefore equates to the silicon based active material of the instant. 
Therefore the rejections are maintained herein. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NIARA TRANT/Examiner, Art Unit 1722               

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722